Court of Appeals, State of Michigan

                                              ORDER
                                                                           Kathleen Jansen
In re Hernandez/Melara Minors                                                Presiding Judge

Docket No.    325100                                                       David H. Sawyer

LC No.        11-008947-NA                                                 Karen M. Fort Hood
                                                                             Judges



                The Court orders that the opinion issued in thi s case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 2015 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                JUN .Z 9 2015
                                       Date